Citation Nr: 0117229	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  99-14 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for service-connected 
hypertension, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

The appellant served on active duty from August 1953 to July 
1956.  He also had several additional periods of active duty 
for training and for special projects during his service in 
the Air Force Reserves, for which the exact dates cannot be 
verified from the record.

This appeal arises from a May 1998, Department of Veterans 
Affairs Regional Office (VARO), Atlanta, Georgia rating 
decision which denied the appellant's claim for entitlement 
to an increased rating for service-connected hypertension, 
evaluated as 10 percent disabling. 

The Board subsequently denied the appellant's claim in a 
February 2000 decision.  The appellant appealed the Board's 
denial to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court"), and the 
Board's decision was vacated pursuant to an August 2000 
Order, following a Joint Motion for Remand and to Stay 
Further Proceedings.  The parties requested that the Court 
vacate the Board's February 2000 decision and remand the 
matter so that the Board could provide adequate reasons and 
bases for its decision following further development.  The 
Court granted the joint motion and remanded the case to the 
Board.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The appellant contends, in essence, that his service-
connected hypertension warrants a higher disability rating 
than currently assigned.  The appellant was provided a VA 
examination in August 1998, which indicated that evaluation 
of his heart revealed an apical beat at the fifth or sixth 
intercostal space in the mid-clavicular line.  Other heart 
sounds included a 1-II/VI systolic ejection murmur at the 
right upper sternal border without radiation.  Additional 
symptoms reported by the appellant in the medical record, 
include erectile dysfunction, dizziness, tension, 
nervousness, and musculoskeletal rib pain.  Therefore, a 
cardiac examination should be conducted in compliance with 
the standards set forth in the VA Adjudication Procedure 
Manual, M21-1, Part VI, Chap. 11, para.11.18c (August 26, 
1996).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The appellant should be scheduled for 
a VA cardiac examination to determine the 
extent and severity of his service-
connected hypertension.  The appellant's 
claims folder should be made available to 
the VA examiner for review prior to the 
examination.  All indicated tests and/or 
other diagnostic studies should be done, 
to the extent feasible, as deemed 
appropriate by the examiner.  The 
examiner must render objective clinical 
findings concerning the severity of the 
appellant's service-connected 
hypertension.  The examiner must also 
express an opinion regarding whether the 
appellant has arteriosclerotic 
manifestations of his service-connected 
hypertension, and whether the appellant 
has erectile dysfunction, dizziness, 
tension, nervousness and/or 
musculoskeletal rib pain that is at least 
as likely as not etiologically related to 
his hypertension.  A report of the 
examination should be associated with the 
appellant's claims folder.

3. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





